91 U.S. 365
23 L.Ed. 439
THE 'D. R. MARTIN.'
October Term, 1875

APPEAL from the Circuit Court of the United States for the Eastern District of New York.
This suit was brought by Barney, the libellant, to recover damages for his wrongful eviction from the steamboat 'D. R. Martin.' He demanded in his libel $25,000 damages, but in the District Court recovered only $500. From this decree the claimant appealed. Barney did not appeal. The Circuit Court reversed the decree of the District Court, and dismissed the libel. From this decree of the Circuit Court Barney appealed to this court.
Mr. Thomas Young for the appellee moved to dismiss the appeal because the matter in dispute did not exceed $2,000.
Mr. John M. Guiteau, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.


1
Barney, having failed to appeal from the decree of the District Court, is concluded by the amount found there in his favor. He appears upon the record as satisfied with what was done by that court. In the Circuit Court, the matter in controversy was his right to recover the sum which had been awarded him as damages. If that court had decided against the claimant, he could not have asked an increase of his damages. Stratton v. Jarvis, 8 Pet. 9, 10; Houseman v. Schooner North Carolina, 15 id. 40. As the matter in dispute here is that which was in dispute in the Circuit Court, it follows that the amount in controversy between the parties in the present state of the proceedings is not sufficient to give us jurisdiction. Gordon v. Ogden, 3 Pet. 34; Smith v. Honey, id. 469; Walker v. United States, 4 Wall. 164.


2
The appeal is dismissed.